DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. PG-PUB NO. 2021/0073972) in view of Riley (U.S. PG-PUB NO. 2019/0294923).
-Regarding claim 1, Wu discloses a device, comprising: image generation circuitry, which, in operation, generates a digital image representation of a wafer defect map (WDM) (camera, paragraph 26, 37); and convolutional-neural-network (CNN) circuitry (CNN, paragraph 35), which, in operation, generates a defect classification associated with the WDM based on the digital image representation of the WDM (classification 234, FIG. 2; and corresponding text) and a data-driven model (ML model, paragraph 34) and associating AWDIs with classes of a defined set of classes of wafer defects (defect characteristics 214, FIG. 2; and corresponding text).
Wu is silent to teaching that data-driven model generated using training data consisting of an artificial wafer defect digital image (AWDI) data set associating AWDIs with classes of a defined set of classes of wafer defects. However, the claimed limitation is well known in the art as evidenced by Riley.
 (training set may include one or more other synthetic images, which may be generated by inserting a hypothetical defect into the design for the specimen and then generating a simulated image for the design including the hypothetical defect, paragraph 88) associating AWDIs with classes of a defined set of classes of wafer defects (defect classifier, paragraph 80).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wu with the teaching of Riley in order to provide a user to train models to detect and/or classify DOIs with zero real examples of those DOIs.
-Regarding claim 2, the combination further discloses the CNN circuitry, in operation, associates, based on the digital image representation of the WDM and the data-driven model, one or more labels and one or more tags with the WDM which are associated with a defect cause (Wu, defect characteristics 214, FIG. 2 with corresponding text and paragraph 19).
-Regarding claim 3, the combination further discloses a tag identifies a machine associated with the defect cause (Wu, paragraph 27).
-Regarding claim 4, the combination further discloses the CNN circuitry includes one or more convolutional layers (Wu, paragraph 44).
-Regarding claim 5, the combination further discloses the CNN circuitry includes one or more layers which, in operation, introduce a non-linearity (Wu, paragraph 30, 44).
-Regarding claim 6, the combination further discloses the CNN circuitry includes one or more pooling layers (Wu, paragraph 44).
-Regarding claim 7, the combination further discloses the CNN circuitry includes one or more fully connected layers (Wu, layers, paragraph 44).
(Wu, paragraph 28).
-Regarding claim 9, the combination further discloses artificial image generation circuitry, which, in operation, generates the AWDI data set (Wu, paragraph 30).
-Regarding claim 10, the combination further discloses the generating the data-driven model includes providing layer of inspection information, type of inspection information, or both, to a fully connected layer of the CNN circuitry (Wu, paragraph 30).
-Regarding claim 11, the combination further discloses the AWDI data set includes, for each defined class of the set of classes of wafer defects, a same number N of AWDI images (Wu, paragraph 33).
-Regarding claim 12, the combination further discloses the data driven model associates AWDIs with root causes of wafer defects and the CNN circuitry includes an activation function, which, in operation, generates a label identifying a class of the defined set of classes associated with the WDM and a tag identifying a root cause associated with the WDM (Wu, identify defects and determine root causes, paragraph 27).
-Regarding claim 13, Wu discloses a system, comprising: one or more memories (memory, paragraph 61); and wafer-defect-map (WDM) classification circuitry coupled to the one or more memories (classification 234, FIG. 2, paragraph 58), and which, in operation, generates a defect classification associated with a WDM based on a digital image representation of the WDM (classification 234, FIG. 2; and corresponding text) and a data-driven model (ML model, paragraph 34) and associating AWDIs with classes of a defined set of classes of wafer defects (defect characteristics 214, FIG. 2; and corresponding text).
Wu is silent to teaching that data-driven model generated using training data consisting of an artificial wafer defect digital image (AWDI) data set associating AWDIs with classes of a 
In the same field of endeavor, Riley teaches data-driven model generated using training data consisting of an artificial wafer defect digital image (AWDI) data set (training set may include one or more other synthetic images, which may be generated by inserting a hypothetical defect into the design for the specimen and then generating a simulated image for the design including the hypothetical defect, paragraph 88) associating AWDIs with classes of a defined set of classes of wafer defects (defect classifier, paragraph 80).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wu with the teaching of Riley in order to provide a user to train models to detect and/or classify DOIs with zero real examples of those DOIs.

-Regarding claim 14, the combination further discloses the WDM classification circuitry includes one or more convolutional layers, one or more pooling layers and one or more fully connected layers (Wu, defect characteristics 214, FIG. 2 with corresponding text and paragraph 19).
-Regarding claim 15, the combination further discloses in a training mode of operation, the WDM classification circuitry generates the data-driven model using the AWDI data set (Wu, paragraph 28).
-Regarding claim 16, the combination further discloses artificial image generation circuitry, which, in operation, generates the AWDI data set (Wu, paragraph 30).  
(Wu, paragraph 33).
-Regarding claim 18, the combination further discloses the data driven model associates AWDIs with root causes of wafer defects and the WDM classification circuitry includes an activation function, which, in operation, generates a label identifying a class of the defined set of classes associated with the WDM and a tag identifying a root cause associated with the WDM (Wu, identify defects and determine root causes, paragraph 27). 
-Regarding claim 19, the combination further discloses the WDM classification circuitry, in operation, generates one or more control signals to control a wafer-production system based on defect classifications associated with one or more WDMs (Wu, paragraph 56).
-Regarding claim 20, the combination further discloses the WDM classification circuitry generates the defect classification associated with a WDM based on layer of inspection information, type of inspection information, or both, provided to a fully connected layer of the WDM classification circuitry (Wu, paragraph 30).  
-Regarding claim 21, Wu discloses a method, comprising: generating a digital image representation of a wafer defect map (WDM) (camera, paragraph 26, 37); and generating a defect classification associated with the WDM based on the digital image representation of the WDM(classification 234, FIG. 2; and corresponding text) and a data-driven model (ML model, paragraph 34) and associating AWDIs with classes of a defined set of classes of wafer defects (defect characteristics 214, FIG. 2; and corresponding text).
Wu is silent to teaching that data-driven model generated using training data consisting of an artificial wafer defect digital image (AWDI) data set associating AWDIs with classes of a 
In the same field of endeavor, Riley teaches data-driven model generated using training data consisting of an artificial wafer defect digital image (AWDI) data set (training set may include one or more other synthetic images, which may be generated by inserting a hypothetical defect into the design for the specimen and then generating a simulated image for the design including the hypothetical defect, paragraph 88) associating AWDIs with classes of a defined set of classes of wafer defects (defect classifier, paragraph 80).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wu with the teaching of Riley in order to provide a user to train models to detect and/or classify DOIs with zero real examples of those DOIs.
-Regarding claim 22, the combination further discloses generating the data-driven model using the AWDI data set (Wu, paragraph 28).
-Regarding claim 23, the combination further discloses generating the AWDI data set (Wu, paragraph 30).
-Regarding claim 24, the combination further discloses the AWDI data set includes, for each defined class of the set of classes of wafer defects, a same number N of AWDI images (Wu, paragraph 33).
-Regarding claim 25, the combination further discloses the data driven model associates AWDIs with root causes of wafer defects and the generating the defect classification associated with the WDM comprises generating a label identifying a class of the defined set of classes associated with the WDM and a tag identifying a root cause associated with the WDM (Wu, identify defects and determine root causes, paragraph 27).
(Wu, paragraph 56).
-Regarding  claim 27, Wu discloses a non-transitory computer-readable medium having contents which configure a wafer defect map (WDM) classification system to perform a method (memory, paragraph 61), the method comprising: generating a digital image representation of a wafer defect map (WDM) (camera, paragraph 26, 37); and generating a defect classification associated with the WDM based on the digital image representation of the WDM (classification 234, FIG. 2; and corresponding text) and a data-driven model (ML model, paragraph 34) and associating AWDIs with classes of a defined set of classes of wafer defects (defect characteristics 214, FIG. 2; and corresponding text).
Wu is silent to teaching that data-driven model generated using training data consisting of an artificial wafer defect digital image (AWDI) data set associating AWDIs with classes of a defined set of classes of wafer defects. However, the claimed limitation is well known in the art as evidenced by Riley.
In the same field of endeavor, Riley teaches data-driven model generated using training data consisting of an artificial wafer defect digital image (AWDI) data set (training set may include one or more other synthetic images, which may be generated by inserting a hypothetical defect into the design for the specimen and then generating a simulated image for the design including the hypothetical defect, paragraph 88) associating AWDIs with classes of a defined set of classes of wafer defects (defect classifier, paragraph 80).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wu with the teaching of 
-Regarding claim 28, the combination further discloses the method comprises generating the data-driven model using the AWDI data set (Wu, paragraph 28).
-Regarding claim 29, the combination further discloses the method comprises generating the AWDI data set (Wu, paragraph 30).
-Regarding claim 30, the combination further discloses the AWDI data set includes, for each defined class of the set of classes of wafer defects, a same number N of AWDI images (Wu, paragraph 33).
-Regarding claim 31, the combination further discloses the contents comprise parameters of the data-driven model (Wu, defect characteristics 214, FIG. 2; and corresponding text).
-Regarding claim 32, the combination further discloses the data driven model associates AWDIs with root causes of wafer defects and the 31generating the defect classification associated with the WDM comprises generating a label identifying a class of the defined set of classes associated with the WDM and a tag identifying a root cause associated with the WDM (Wu, identify defects and determine root causes, paragraph 27).
-Regarding claim 33, the combination further discloses generating one or more control signals to control a wafer-production process based on defect classifications associated with one or more WDMs (Wu, paragraph 56).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/PING Y HSIEH/Primary Examiner, Art Unit 2664